324 F.2d 504
In the Matter of The FINANCIAL INDEX CO., Inc., Bankrupt-Appellant.
No. 213.
Docket 28463.
United States Court of Appeals Second Circuit.
Submitted November 19, 1963.
Decided November 22, 1963.

Appeal from an order of the United States District Court for the District of Vermont, in Bankruptcy; Ernest W. Gibson, Judge.
The alleged bankrupt appeals from an order denying a motion to dismiss the petition in bankruptcy and granting other relief. Remanded on consent of appellees.
The Financial Index Co., Inc., bankrupt-appellant, pro se.
Black & Plante, White River Junction, Vt., for petitioning creditors.
Before MEDINA, WATERMAN and MARSHALL, Circuit Judges.
PER CURIAM.


1
On consent of appellees this case in bankruptcy is remanded to the District Court for the District of Vermont for a trial of the issues relative to jurisdiction, alleged acts of bankruptcy and the status of the alleged petitioning creditors at the time of the filing of the petition in bankruptcy. As the amounts involved are small and appellant's witnesses, or some of them, must travel from New York City to Vermont for the trial, we suggest that all allegations of the petition be deemed denied and that at least ten days notice of the time and place of the hearing be given to appellant at Fifth Floor, 2 John Street, New York 38, N. Y. If appellant prefers to serve an answer it may do so, at least five days before the date fixed for the hearing. Whether some of appellant's motion papers were lost on the subway in New York City has no relevancy to any of the issues arising out of the petition in bankruptcy, so far as we can see. Nor does the record disclose any reason to suppose that the statement that the papers were lost is a fabrication.


2
Remanded.